Citation Nr: 0807835	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a lung condition, to 
include as due to in-service exposure to asbestos.

2.  Entitlement to service connection for chronic sinusitis, 
claimed as a sinus condition, to include as due to in-service 
exposure to asbestos. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to September 
1987.  The veteran served in the United States Army Reserves 
from April 1982 to February 1984.  She also served in the 
United States Naval Reserves from February 1984 to June 1987.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO decision, which 
denied claims for service connection for a lung condition and 
a sinus condition.

The Board notes that the veteran requested a Board hearing on 
her April 2005 VA Form 9.  She was scheduled for a Travel 
Board hearing for October 30, 2007 at the Muskogee, Oklahoma 
RO.  She failed to report for this hearing and offered no 
good cause for her absence.  Therefore, the Board will 
proceed to adjudicate the claims on their merits. 


FINDINGS OF FACT

1.  The veteran's COPD is not shown by competent medical 
evidence to be etiologically related to a disease, injury, or 
claimed asbestos exposure in service.

2.  The veteran's chronic sinusitis is not shown by competent 
medical evidence to be etiologically related to a disease, 
injury, or claimed asbestos exposure in service.


CONCLUSIONS OF LAW

1.  The veteran's COPD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).  

2.  The veteran's chronic sinusitis was not incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  

VCAA letters dated in December 2003 and April 2007 fully 
satisfied the duty to notify provisions in regards to the 
veteran's claims for service connection.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to the claims.  The letters informed her that 
additional information or evidence was needed to support her 
claims, and asked her to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and private 
medical records are in the file.  All records identified by 
the veteran have been obtained, to the extent possible.  VA 
has fulfilled its duty to assist.  

In regards to the veteran's claims of service connection, the 
Board notes that the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
for either COPD or chronic sinusitis because while the 
veteran is competent to report that nature of her duties in 
service, and to describe the types of chemicals she was 
exposed to during that service, the record does not contain 
an indication that the current disabilities may be related to 
the purported in-service events.  The Board notes that there 
is a low threshold for the requirement that there be 
indication that the claimed disability or symptoms may be 
associated with the established event in service.  See 
Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).  
While this is a low threshold, the Board finds that where the 
issue of one requiring medical expertise such as to relate a 
disability first complained of years after service to 
exposure to toxic chemicals or asbestos, the veteran's lay 
statements are not competent evidence to indicate a possible 
relationship to service such as to trigger the need for a VA 
examination.  See also Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under § 5103A to provide a veteran with a medical examination 
or to obtain a medical opinion is triggered if the evidence 
of record demonstrates "some casual connection between his 
disability and his military service").  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 
3.1(d) (2007).  The term "active military, naval, or air 
service" is defined to include active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); see also 38 C.F.R. § 3.6(a) (2007).  The term "active 
duty for training" includes, inter alia, certain full time 
duty in the Army National Guard.  38 U.S.C.A. § 101(22) (West 
2002); see also 38 C.F.R. § 3.6(c)(3) (2007).

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

As an initial matter, it is noted that the veteran does not 
claim that she has a sinus disability or a lung disability as 
the result of combat service, nor does her Form DD-214 
reflect that she received any medals indicative of combat 
service.  As such, 38 U.S.C.A. § 1154(b) need not be applied.  

The veteran is seeking service connection for a lung 
condition and a sinus condition to include as due to in-
service exposure to asbestos.  She essentially contends that, 
during her service in the Army Reserves and the Naval 
Reserves, her lungs and sinuses were aggravated as a result 
of working in shipyards with petro-chemical fumes, paint and 
solvent fumes, asbestos particles from automotive parts, 
welding fumes, and working in "sick" buildings and ships 
with asbestos and other irritants.  See veteran's statement, 
April 2005 and April 2006.  She alleges that the injuries to 
her lungs and sinuses led to her current claimed lung and 
sinus conditions.  Id.

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 MR, and opinions of the Court and General 
Counsel provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non-
exclusive list of asbestos related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract. See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include dyspnea on exertion, end-respiratory rales 
over the lower lobes, compensatory emphysema, clubbing of the 
fingers at late stages, and pulmonary function impairment and 
cor pulmonale that can be demonstrated by instrumental 
methods.  See M21-1 MR, part VI, Subpart ii, Chapter 2, 
Section C, 9 (e).

As an initial matter, the Board notes that the evidence of 
record does not reflect that the veteran has a current 
diagnosis of asbestosis or any other disease or abnormality 
listed as being related to asbestos in the M21-1 MR although 
the Board is cognizant that the list is not exhaustive.  The 
medical evidence of record does reflect, however, that the 
veteran has been treated for COPD since 2000.  See St. John's 
Medical Center treatment record, February 2000.  The evidence 
also reflects that the veteran has been treated relatively 
consistently for sinusitis since January 1997.  See St. 
John's Medical Center treatment record, January 1997.  The 
veteran's service medical records and private treatment 
records do not indicate that the veteran was diagnosed with 
or treated for either a sinus disability or a lung disability 
prior to these dates.

After consideration of all the evidence, the Board finds that 
evidence does not reflect that the veteran's chronic 
sinusitis and COPD are related to an incident of service, 
including claimed exposure to asbestos.  As noted, the 
veteran claims her COPD and sinusitis are the result of 
working in shipyards with petro-chemical fumes, paint and 
solvent fumes, asbestos particles from automotive parts, 
welding fumes, and working in "sick" buildings and ships 
with asbestos and other irritants.  See veteran's statements, 
April 2005 and April 2006.  The Board notes that working in 
shipyards, and the manufacture and servicing of friction 
products, such as clutch facings and brake linings, are among 
the occupations specifically listed as having higher 
incidents of asbestos exposure.  See M21-1 MR, part VI, 
Subpart ii, Chapter 2, Section C, 9 (f).  However, while the 
veteran's service personnel records do not necessarily 
specifically document her work with automotive parts and in 
"sick" buildings, ships, and shipyards, there is no 
competent medical evidence of record linking her current COPD 
or chronic sinusitis to her active duty or Reserve service, 
to include exposure to toxic chemicals and/or asbestos.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  As there is no evidence of in-service treatment for 
COPD or chronic sinusitis, and no competent medical opinion 
has related the veteran's sinusitis and COPD to her service, 
the veteran's claims must fail.  See Hickson, supra. 

In regards to the veteran's statements that she has a lung 
disease and a sinus disability as a result of exposure to 
asbestos in service, the Board observes that she is a 
layperson, and not competent to provide competent evidence on 
a matter such as the diagnosis or etiology of a claimed 
medical condition.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Likewise, while it is argued that medical literature provided 
by the veteran is supportive of the claims for service 
connection, the Board finds that such generic texts, which do 
not address the facts in this particular veteran's own case, 
and with a sufficient degree of medical certainty, do not 
amount to competent medical evidence of causality.  Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

With regard to any potential nexus between the veteran's 
current COPD and smoking, it is noted that she has not 
claimed that she suffers from COPD related to in-service 
tobacco use, and furthermore, service connection for 
disability based on a veteran's addiction to nicotine is 
prohibited for claims filed after June 9, 1998, when the 
veteran's claim was filed.  See 38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2007).

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for COPD and chronic sinusitis, as a 
result of exposure to asbestos must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for COPD, to include as due 
to in-service exposure to asbestos is denied.

Entitlement to service connection for chronic sinusitis, to 
include as due to in-service exposure to asbestos is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


